 

Exhibit 10.4

 

 



 

CUSTODY AGREEMENT

 



 

 

dated as of December 16, 2016

by and among

 

GSV GROWTH CREDIT FUND INC.

 

(“Company”)

 

and

 

U.S. BANK NATIONAL ASSOCIATION
(“Custodian” and “Document Custodian”)

 

   

 

 

TABLE OF CONTENTS

 

    Page       1. DEFINITIONS 1 2. APPOINTMENT OF CUSTODIAN 7 3. DUTIES OF
CUSTODIAN 7 3A.  DUTIES OF DOCUMENT CUSTODIAN 16 4. REPORTING 16 5. DEPOSIT IN
U.S. SECURITIES SYSTEMS 17 6. [RESERVED.] 17 7. CERTAIN GENERAL TERMS 17 8.
COMPENSATION OF CUSTODIAN 19 9. RESPONSIBILITY OF CUSTODIAN 20 10. SECURITY
CODES 23 11. TAX LAW 23 12. EFFECTIVE PERIOD, TERMINATION 24 13. REPRESENTATIONS
AND WARRANTIES 25 14. PARTIES IN INTEREST; NO THIRD PARTY BENEFIT 25 15. NOTICES
25 16. CHOICE OF LAW AND JURISDICTION 26 17. ENTIRE AGREEMENT; COUNTERPARTS 27
18. AMENDMENT; WAIVER 27 19. SUCCESSOR AND ASSIGNS 27 20. SEVERABILITY 28 21.
REQUEST FOR INSTRUCTIONS 28 22. OTHER BUSINESS 28 23. REPRODUCTION OF DOCUMENTS
28 24. ACQUISITION OF FOREIGN SECURITIES 28 25. MISCELLANEOUS 29



SCHEDULES SCHEDULE A – Trade Confirmation SCHEDULE B – Initial Authorized
Persons SCHEDULE C - Persons Authorized to Confirm Instructions by call back

 

 i

 

 

This CUSTODY AGREEMENT (this “Agreement”) is dated as of November     , 2016,
and is by and between GSV GROWTH CREDIT FUND INC. (and any successor or
permitted assign, the “Company”), a corporation organized under the laws of the
State of Maryland, having its principal place of business at 2925 Woodside Road,
Woodside, CA 94062, U.S. BANK NATIONAL ASSOCIATION (in such capacity, along with
any successor or permitted assign acting as custodian hereunder, the
“Custodian”), a national banking association having a place of business at One
Federal Street, 3rd Floor, Boston MA 02110 and the Custodian in its capacity as
document custodian (in such capacity, along with any successor or permitted
assign acting as custodian hereunder, the “Document Custodian”).

 

RECITALS

 

WHEREAS, the Company is a closed-end management investment company, which has
elected to be treated as a business development company under the Investment
Company Act of 1940, as amended (the “1940 Act”);

 

WHEREAS, the Company desires to retain U.S. Bank National Association to act as
custodian and document custodian for the Company and each Subsidiary hereafter
identified to the Custodian and the Document Custodian;

 

WHEREAS, the Company desires that the Company’s Securities (as defined below)
and cash be held and administered by the Custodian pursuant to this Agreement in
compliance with Section 17(f) of the 1940 Act; and

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto agree as follows:

 

1.DEFINITIONS

 

1.1          Defined Terms. In addition to terms expressly defined elsewhere
herein, the following words shall have the following meanings as used in this
Agreement:

 

“Account” means the Cash Accounts, the Securities Account, any Subsidiary Cash
Account and any Subsidiary Securities Account, collectively.

 

“Agreement” means this Custody Agreement (as the same may be amended from time
to time in accordance with the terms hereof).

 

“Authorized Person” has the meaning set forth in Section 7.4.

 

“Business Day” means a day on which the Custodian or the relevant sub-custodian
is open for business in the market or country in which a transaction is to take
place.

 

“Cash Account” or “Cash Accounts” means any or all of the segregated trust
accounts to be established at the Custodian to which the Custodian shall deposit
or credit and hold any cash or Proceeds received by it from time to time from or
with respect to the Securities or the sale of the Securities of the Company, as
applicable, which trust accounts shall be designated the “Cash Proceeds
Account”, “Principal Account”, and “Interest Account”.

 



 

 

 

“Company” has the meaning set forth in the first paragraph of this Agreement.

 

“Confidential Information” means any databases, computer programs, screen
formats, screen designs, report formats, interactive design techniques, and
other similar or related information that may be furnished to the Company by the
Custodian from time to time pursuant to this Agreement.

 

“Custodian” has the meaning set forth in the first paragraph of this Agreement.

 

“Document Custodian” means the Custodian when acting in the role of a document
custodian hereunder.

 

“Eligible Investment” means any investment that at the time of its acquisition
is one or more of the following:

 

(a)          United States government and agency obligations;

 

(b)          commercial paper having a rating assigned to such commercial paper
by Standard & Poor’s Rating Services or Moody’s Investor Service, Inc. (or, if
neither such organization shall rate such commercial paper at such time, by any
nationally recognized rating organization in the United States of America) equal
to one of the two highest ratings assigned by such organization, it being
understood that as of the date hereof such ratings by Standard & Poor’s Rating
Services are “A1+” and “A1” and such ratings by Moody’s Investor Service, Inc.
are “P1” and “P2”;

 

(c)          interest bearing deposits in United States dollars in United States
or Canadian banks with an unrestricted surplus of at least U.S. $250,000,000,
maturing within one year; and

 

(d)          money market funds (including funds of the bank serving as
Custodian or its affiliates) or United States government securities funds
designed to maintain a fixed share price and high liquidity.

 

“Eligible Securities Depository” has the meaning set forth in Section (b)(1) of
Rule 17f-7 under the 1940 Act.

 

“Federal Reserve Bank Book-Entry System” means a depository and securities
transfer system operated by the Federal Reserve Bank of the United States on
which are eligible to be held all United States Government direct obligation
bills, notes and bonds.

 

“Financing Documents” has the meaning set forth in Section 3.3(b).

 

“Loan” means any U.S. dollar denominated commercial loan, or Participation
therein, made by a bank or other financial institution that by its terms
provides for payments of principal and/or interest, including discount
obligations and payment- in-kind obligations, acquired by the Company from time
to time.

 

 -2 

 

 

 

“Loan Checklist” means a list delivered to the Document Custodian in connection
with delivery of each Loan to the Custodian by the Company that identifies the
items contained in the related Loan File.

 

“Loan File” means, with respect to each Loan delivered to the Document
Custodian, each of the Required Loan Documents identified on the related Loan
Checklist.

 

“Noteless Loan” means a Loan with respect to which (i) the related loan
agreement does not require the obligor to execute and deliver an Underlying Note
to evidence the indebtedness created under such Loan and (ii) no Underlying
Notes are outstanding with respect to the portion of the Loan transferred by the
issuer or the prior holder of record.

 

“Participation” means an interest in a Loan that is acquired indirectly by way
of a participation from a selling institution.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereof), unincorporated organization, or any government or agency
or political subdivision thereof.

 

“Proceeds” means, collectively, (i) the net cash proceeds to the Company of the
initial public offering by the Company and any subsequent offering by the
Company of any class of securities issued by the Company, (ii) all cash
distributions, earnings, dividends, fees and other cash payments paid on the
Securities (or, as applicable, Subsidiary Securities) by or on behalf of the
issuer or obligor thereof, or applicable paying agent, (iii) the net cash
proceeds of the sale or other disposition of the Securities (or, as applicable,
Subsidiary Securities) pursuant to the terms of this Agreement and (iv) the net
cash proceeds to the Company of any borrowing or other financing by the Company
(and any Reinvestment Earnings from investment of any of the foregoing), as
delivered to the Custodian from time to time.

 

“Proper Instructions” means instructions (including Trade Confirmations)
received by the Custodian in form acceptable to it, from the Company, or any
Person duly authorized by the Company, by any of the following means:

 

(a)          in writing signed by an Authorized Person (and delivered by hand,
by mail or by overnight courier );

 

(b)          by electronic mail from an Authorized Person;

 

(c)          in a communication utilizing access codes effected between electro
mechanical or electronic devices; or

 

 -3 

 

 

 

(d)          such other means as may be agreed upon from time to time by the
Custodian and the party giving such instructions, including oral instructions;

 

provided that, for any transaction involving cash (e.g., withdrawals, transfers
and disbursements) or assets, the Custodian shall confirm that the instruction
is authorized by an Authorized Person by telephone call-back at the telephone
number designated in Schedule C. The Authorized Person confirming the
instruction shall be a person other than the Authorized Person from whom the
Instruction was received.

 

“Reinvestment Earnings” has the meaning set forth in Section 3.6(b).

 

“Required Loan Documents” means, for each Loan:

 

(a)          other than in the case of a Participation, an executed copy of the
Assignment for such Loan, as identified on the Loan Checklist;

 

(b)          with the exception of Noteless Loans and Participations, the
original executed Underlying Note endorsed by the issuer or the prior holder of
record in blank or to the Company, as identified on the Loan Checklist;

 

(c)          (i) if the Company is the sole lender or if the Company or an
affiliate of the Company acts as agent for the lenders (in each case as notified
to the Custodian in the Loan Checklist), (A) an executed copy of the Underlying
Loan Agreement (which may be included in the Underlying Note if so indicated in
the Loan Checklist), together with a copy of all amendments and modifications
thereto, as identified on the Loan Checklist, (B) a copy of each related
security agreement (if any) signed by the applicable obligor(s), as identified
on the Loan Checklist, and (C) a copy of each related guarantee (if any) then
executed in connection with such Loan, as identified on the Loan Checklist, and
(ii) in all other cases, such copies of the documents described in clauses (A),
(B) and (C), which may not be executed copies, as are reasonably available to
the Company, as identified on the Loan Checklist; and

 

(d)          a copy of the Loan Checklist.

 

“Securities” means, collectively, (i) the investments, including Loans, acquired
by the Company and delivered to the Custodian by the Company from time to time
during the term of, and pursuant to the terms of, this Agreement and (ii) all
dividends in kind (e.g., non-cash dividends) from the investments described in
clause (i). For avoidance of confusion, the term “securities” includes stocks,
shares, bonds, debentures, notes, mortgages or other obligations and any
certificates, receipts, warrants or other instruments representing rights to
receive, purchase, or subscribe for the same, or evidencing or representing any
other rights or interests therein, or in any property or assets).

 

 -4 

 

 

 

“Securities Account” means the segregated trust account to be established at the
Custodian to which the Custodian shall deposit or credit and hold the Securities
(other than Loans) received by it pursuant to this Agreement, which account
shall be designated the “GSV Growth Credit Fund Securities Custody Account”.

 

“Securities Custodian” means the Custodian when acting in the role of a
securities custodian hereunder.

 

“Securities Depository” means The Depository Trust Company and any other
clearing agency registered with the Securities and Exchange Commission under
Section 17A of the Securities Exchange Act of 1934, as amended (the “1934 Act”),
which acts as a system for the central handling of securities where all
securities of any particular class or series of an issuer deposited within the
system are treated as fungible and may be transferred or pledged by bookkeeping
entry without physical delivery of the securities.

 

“Securities System” means the Federal Reserve Book-Entry System, a clearing
agency which acts as a Securities Depository, or another book entry system for
the central handling of securities (including an Eligible Securities
Depository).

 

“Street Delivery Custom” means a custom of the United States securities market
to deliver securities which are being sold to the buying broker for examination
to determine that the securities are in proper form.

 

“Street Name” means the form of registration in which the securities are held by
a broker who is delivering the securities to another broker for the purposes of
sale, it being an accepted custom in the United States securities industry that
a security in Street Name is in proper form for delivery to a buyer and that a
security may be re-registered by a buyer in the ordinary course.

 

“Subsidiary Cash Account” shall have the meaning set forth in Section 3.13(b).

 

“Subsidiary Securities” collectively, (i) the investments, including Loans,
acquired by a Subsidiary and delivered to the Custodian from time to time during
the term of, and pursuant to the terms of, this Agreement and (ii) all dividends
in kind (e.g., non-cash dividends) from the investments described in clause (i).

 

“Subsidiary Securities Account” shall have the meaning set forth in Section
3.13(a).

 

“Subsidiary” means any wholly owned subsidiary of the Company identified to the
Custodian by the Company.

 

“Trade Confirmation” means a confirmation to the Custodian from the Company of
the Company’s acquisition of a Loan, and setting forth applicable information
with respect to such Loan, which confirmation may be in the form of Schedule A
attached hereto and made a part hereof, subject to such changes or additions as
may be agreed to by, or in such other form as may be agreed to by, the Custodian
and the Company from time to time.

 

 -5 

 

 

 

“UCC” shall have the meaning set forth in Section 3.3(a).

 

“Underlying Loan Agreement” means, with respect to any Loan, the document or
documents evidencing the commercial loan agreement or facility pursuant to which
such Loan is made.

 

“Underlying Loan Documents” means, with respect to any Loan, the related
Underlying Loan Agreement together with any agreements and instruments
(including any Underlying Note) executed or delivered in connection therewith.

 

“Underlying Note” means the one or more promissory notes executed by an obligor
to evidence a Loan.

 

1.2          Construction. In this Agreement unless the contrary intention
appears:

 

(a)          any reference to this Agreement or another agreement or instrument
refers to such agreement or instrument as the same may be amended, modified or
otherwise rewritten from time to time;

 

(b)          a reference to a statute, ordinance, code or other law includes
regulations and other instruments under it and consolidations, amendments,
re-enactments or replacements of any of them;

 

(c)          any term defined in the singular form may be used in, and shall
include, the plural with the same meaning, and vice versa;

 

(d)          a reference to a Person includes a reference to the Person’s
executors, successors and permitted assigns;

 

(e)          an agreement, representation or warranty in favor of two or more
Persons is for the benefit of them jointly and severally;

 

(f)          an agreement, representation or warranty on the part of two or more
Persons binds them jointly and severally;

 

(g)          a reference to the term “including” means “including, without
limitation,” and

 

(h)          a reference to any accounting term is to be interpreted in
accordance with generally accepted principles and practices in the United
States, consistently applied, unless otherwise instructed by the Company.

 

1.3          Headings. Headings are inserted for convenience and do not affect
the interpretation of this Agreement.

 

 -6 

 

 

 

2.          APPOINTMENT OF CUSTODIAN

 

2.1          Appointment and Acceptance. The Company hereby appoints the
Custodian as custodian of certain Securities and cash owned by the Company and
the Subsidiaries (as applicable) and delivered to the Custodian by the Company
from time to time during the period of this Agreement, on the terms and
conditions set forth in this Agreement (which shall include any addendum hereto
which is hereby incorporated herein and made a part of this Agreement), and the
Custodian hereby accepts such appointment and agrees to perform the services and
duties set forth in this Agreement with respect to it, subject to and in
accordance with the provisions hereof. All Required Loan Documents and
Securities in certificated form shall be maintained and held on behalf of the
Company by the Custodian in its vaults or the vaults of a sub-custodian.

 

2.2          Instructions. The Company agrees that it shall from time to time
provide, or cause to be provided, to the Custodian all necessary instructions
and information, and shall respond promptly to all inquiries and requests of the
Custodian, as may reasonably be necessary to enable the Custodian to perform its
duties hereunder.

 

2.3          Company Responsible For Directions. The Company is solely
responsible for directing the Custodian with respect to deposits to, withdrawals
from and transfers to or from the Account. Without limiting the generality of
the foregoing, the Custodian has no responsibility for the Company’s compliance
with the 1940 Act, any restrictions, covenants, limitations or obligations to
which the Company may be subject or for which it may have obligations to
third-parties in respect of the Account, and the Custodian shall have no
liability for the application of any funds made at the direction of the Company.
The Company shall be solely responsible for properly instructing all applicable
payors to make all appropriate payments to the Custodian for deposit to the
Account, and for properly instructing the Custodian with respect to the
allocation or application of all such deposits.

 

3.          DUTIES OF CUSTODIAN

 

3.1          Segregation. All Securities and non-cash property held by the
Custodian, as applicable, for the account of the Company (other than Securities
maintained in a Securities Depository or Securities System) shall be physically
segregated from other Securities and non-cash property in the possession of the
Custodian and shall be identified as subject to this Agreement.

 

3.2          Securities Custody Account. The Custodian shall open and maintain
in its trust department a segregated trust account in the name of the Company,
subject only to order of the Custodian, in which the Custodian shall enter and
carry, subject to Section 3.3(a), all Securities (other than Loans) and other
investment assets of the Company which are delivered to it in accordance with
this Agreement. For avoidance of doubt, the Custodian shall not be required to
credit or deposit Loans in the Securities Account but shall instead maintain a
register (in book-entry form or in such other form as it shall deem necessary or
desirable) of such Loans, containing such information as the Company and the
Custodian may reasonably agree. The Custodian shall have no power or authority
to assign, hypothecate, pledge or otherwise dispose of any such Securities and
investments except pursuant to the direction of the Company under terms of the
Agreement.

 

 -7 

 

 

 

3.3          Delivery of Cash and Securities to Custodian.

 

(a)          The Company shall deliver, or cause to be delivered, to the
Custodian certain of the Company’s Securities, cash and other investment assets,
including (a) payments of income, payments of principal and capital
distributions received by the Company with respect to such Securities, cash or
other assets owned by the Company at any time during the period of this
Agreement, and (b) cash received by the Company for the issuance, at any time
during such period, of securities or in connection with a borrowing by the
Company, except as otherwise permitted by the 1940 Act. With respect to assets
other than Loans, such assets shall be delivered to the Custodian in its role
as, and (where relevant) at the address identified for, the Securities
Custodian. Except to the extent otherwise expressly provided herein, delivery of
Securities to the Custodian shall be in Street Name or other good delivery form.
The Custodian shall not be responsible for such Securities, cash or other assets
until actually delivered to, and received by it. With respect to Securities
(other than Loan Assets and assets in the nature of “general intangibles” (as
hereinafter defined)) held by the Custodian in its capacity as a “securities
intermediary” (as defined in Section 8-102 of the Uniform Commercial Code as in
effect in the State of New York (the “UCC”)), the Custodian shall be obligated
to exercise due care in accordance with reasonable commercial standards in
discharging its duties as a securities intermediary to obtain and maintain such
Securities.

 

(b)          (i)          In connection with its acquisition of a Loan or other
delivery of a Security constituting a Loan, the Company shall deliver or cause
to be delivered to the Custodian a properly completed Trade Confirmation
containing such information in respect of such Loan as the Custodian may
reasonably require in order to enable the Custodian to perform its duties
hereunder in respect of such Loan on which the Custodian may conclusively rely
without further inquiry or investigation, in such form and format as the
Custodian reasonably may require.

 

(ii)          Notwithstanding anything herein to the contrary, delivery of Loan
Files acquired by the Company (or, if applicable, a Subsidiary thereof) which
constitute Noteless Loans or Participations or which are otherwise not evidenced
by a “security” or “instrument” as defined in Section 8-102 and Section
9-102(a)(47) of the UCC), respectively, shall be made by delivery to the
Document Custodian of (i) in the case of a Noteless Loan, a copy of the loan
register with respect to such Noteless Loan evidencing registration of such Loan
on the books and records of the applicable obligor or bank agent to the name of
the Company or, if applicable, a Subsidiary thereof (or, in either case, its
nominee) or a copy (which may be a facsimile copy) of an assignment agreement in
favor of the Company (or, if applicable, a Subsidiary thereof) as assignee, and
(ii) in the case of a Participation, a copy of the related participation
agreement. Any duty on the part of the Custodian with respect to the custody of
such Loans shall be limited to the exercise of reasonable care by the Custodian
in the physical custody of any such documents delivered to it, and any related
instrument, security, credit agreement, assignment agreement and/or other
agreements or documents, if any (collectively, “Financing Documents”), that may
be delivered to it. Nothing herein shall require the Custodian to credit to the
Securities Account or to treat as a financial asset (within the meaning of
Section 8-102(a)(9) of the UCC) any such Loan or other asset in the nature of a
general intangible (as defined in Section 9-102(a)(42) of the UCC) or to
“maintain” a sufficient quantity thereof.

 

 -8 

 

 

 

(iii)          The Custodian may assume the genuineness of any such Financing
Document it may receive and the genuineness and due authority of any signatures
appearing thereon, and shall be entitled to assume that each such Financing
Document it may receive is what it purports to be. If an original “security” or
“instrument” as defined in Section 8-102 and Section 9-102(a)(47) of the UCC,
respectively, is or shall be or become available with respect to any Loan to be
held by the Custodian under this Agreement, it shall be the sole responsibility
of the Company to make or cause delivery thereof to the Document Custodian, and
the Custodian shall not be under any obligation at any time to determine whether
any such original security or instrument has been or is required to be issued or
made available in respect of any Loan or to compel or cause delivery thereof to
the Custodian.

 

(iv)          Contemporaneously with the acquisition of any Loan, the Company
shall (A) if requested by the Custodian, provide to the Custodian an
amortization schedule of principal payments and a schedule of the interest
payable date(s) identifying the amount and due dates of all scheduled principal
and interest payments for such Loan; (B) take all actions necessary for the
Company to acquire good title to such Loan; and (C) take all actions as may be
necessary (including appropriate payment notices and instructions to bank agents
or other applicable paying agents) to cause (x) all payments in respect of the
Loan to be made to the Custodian and (y) all notices, solicitations and other
communications in respect of such Loan to be directed to the Company. The
Custodian shall have no liability for any delay or failure on the part of the
Company to provide necessary information to the Custodian, or for any inaccuracy
therein or incompleteness thereof, or for any delay or failure on the part of
the Company to give such effective payment instruction to bank agents and other
paying agents, in respect of the Loans. With respect to each such Loan, the
Custodian shall be entitled to rely on any information and notices it may
receive from time to time from the related bank agent, obligor or similar party
with respect to the related Loan Asset, or from the Company, and shall be
entitled to update its records (as it may deem necessary or appropriate) on the
basis of such information or notices received, without any obligation on its
part independently to verify, investigate or recalculate such information.

 

 -9 

 

 

3.4          Release of Securities.

 

(a)The Custodian or the Document Custodian, as applicable, shall release and
ship for delivery, or direct its agents or sub-custodian to release and ship for
delivery, as the case may be, Securities, or Required Loan Documents (or other
Underlying Loan Documents) in the case of the Document Custodian, of the Company
held by the Custodian or the Document Custodian, as applicable, their agents or
its sub-custodian from time to time upon receipt of Proper Instructions (which
shall, among other things, specify the Securities, or Required Loan Documents
(or other Underlying Loan Documents) in the case of the Document Custodian, to
be released, with such delivery and other information as may be necessary to
enable the Custodian or the Document Custodian to perform (including the
delivery method)), which may be standing instructions (in form acceptable to the
Custodian or the Document Custodian), in the following cases:

 

(i)upon sale of such Securities by or on behalf of the Company, and such sale
may, unless and except to the extent otherwise directed by Proper Instructions,
be carried out by the Custodian or the Document Custodian:

 

(A)in accordance with the customary or established practices and procedures in
the jurisdiction or market where the transactions occur, including delivery to
the purchaser thereof or to a dealer therefor (or an agent of such purchaser or
dealer) against expectation of receiving later payment; or

 

(B)in the case of a sale effected through a Securities System, in accordance
with the rules governing the operations of the Securities System;

 

(ii)upon the receipt of payment in connection with any repurchase agreement
related to such Securities;

 

(iii)to a depositary agent in connection with tender or other similar offers for
such Securities;

 

(iv)to the issuer thereof, or its agent, when such Securities are called,
redeemed, retired or otherwise become payable (unless otherwise directed by
Proper Instructions, the cash or other consideration is to be delivered to the
Custodian, its agents or its sub-custodian);

 

(v)to an issuer thereof, or its agent, for transfer into the name of the
Custodian, the Document Custodian or of any nominee of the Custodian or the
Document Custodian or into the name of any of its agents or sub- custodian or
their nominees, or for exchange for a different number of bonds, certificates or
other evidence representing the same aggregate face amount or number of units;

 

 -10 

 

 

(vi)to brokers, clearing banks or other clearing agents for examination in
accordance with the Street Delivery Custom;

 

(vii)for exchange or conversion pursuant to any plan of merger, consolidation,
recapitalization, reorganization or readjustment of the securities of the issuer
of such Securities, or pursuant to any deposit agreement (unless otherwise
directed by Proper Instructions, the new securities and cash, if any, are to be
delivered to the Custodian, the Document Custodian, their agents or their
sub-custodians);

 

(viii)in the case of warrants, rights or similar securities, the surrender
thereof in the exercise of such warrants, rights or similar securities or the
surrender of interim receipts or temporary securities for definitive securities
(unless otherwise directed by Proper Instructions, the new securities and cash,
if any, are to be delivered to the Custodian, the Document Custodian, their
agents or their sub-custodians); and/or

 

(ix)for any other purpose, but only upon receipt of Proper Instructions and an
officer’s certificate signed by an officer of the Company (which officer shall
not have been the Authorized Person providing the Proper Instructions) stating
(i) the specified securities to be delivered, (ii) the purpose for such
delivery, (iii) that such purpose is a proper corporate purpose and (iv) naming
the person or persons to whom delivery of such Securities shall be made, and
attaching a certified copy of a resolution of the board of directors of the
Company or an authorized committee thereof approving the delivery of such Proper
Instructions.

 

3.5          Registration of Securities. Securities held by the Custodian, its
agents or its sub- custodian (other than bearer securities, securities held in a
Securities System or Securities that are Noteless Loans or Participations) shall
be registered in the name of the Company or its nominee; or, at the option of
the Custodian (if the Custodian determines it cannot hold such security in the
name of the Company), in the name of the Custodian or in the name of any nominee
of the Custodian, or in the name of its agents or its sub-custodian or their
nominees; or, if directed by the Company by Proper Instructions, may be
maintained in Street Name. The Custodian, its agents and its sub-custodian shall
not be obligated to accept Securities on behalf of the Company under the terms
of this Agreement unless such Securities are in Street Name or other good
deliverable form.

 

3.6Bank Accounts, and Management of Cash

 



(a)Proceeds and other cash received by the Custodian from time to time shall be
deposited or credited to the respective Cash Account as designated by the
Company. All amounts deposited or credited to the designated Cash Account shall
be subject to clearance and receipt of final payment by the Custodian.

 

 -11 

 

 

 

(b)Amounts held in the respective Cash Account from time to time may be invested
in Eligible Investments pursuant to specific written Proper Instructions (which
may be standing instructions) received by the Custodian from an Authorized
Person acting on behalf of the Company. Such investments shall be subject to
availability and the Custodian’s then applicable transaction charges (which
shall be at the Company’s expense). The Custodian shall have no liability for
any loss incurred on any such investment. Absent receipt of such written
instruction from the Company, the Custodian shall have no obligation to invest
(or otherwise pay interest on) amounts on deposit in the respective Cash
Accounts. In no instance will the Custodian have any obligation to provide
investment advice to the Company. Any earnings from such investment of amounts
held in the Cash Accounts from time to time (collectively, “Reinvestment
Earnings”) shall be redeposited in the respective Cash Accounts (and may be
reinvested at the written direction of the Company).

 

(c)In the event that the Company shall at any time request a withdrawal of
amounts from any of the Cash Accounts, the Custodian shall be entitled to
liquidate, and shall have no liability for any loss incurred as a result of the
liquidation of, any investment of the funds credited to such Cash Account as
needed to provide necessary liquidity.

 

(d)The Company acknowledges that cash deposited or invested with any bank
(including the bank acting as Custodian) may make a margin or generate banking
income for which such bank shall not be required to account to the Company.

 

(e)The Custodian shall be authorized to open such additional accounts as may be
necessary or convenient for administration of its duties hereunder.

 

3.7Foreign Exchange

 

(a)Upon the receipt of Proper Instructions, the Custodian, its agents or its
sub- custodian may (but shall not be obligated to) enter into all types of
contracts for foreign exchange on behalf of the Company, upon terms acceptable
to the Custodian and the Company (in each case at the Company’s expense),
including transactions entered into with the Custodian, its sub-custodian or any
affiliates of the Custodian or the sub-custodian. The Custodian shall have no
liability for any losses incurred in or resulting from the rates obtained in
such foreign exchange transactions; and absent specific Proper Instructions, the
Custodian shall not be deemed to have any duty to carry out any foreign exchange
on behalf of the Company. The Custodian shall be entitled at all times to comply
with any legal or regulatory requirements applicable to currency or foreign
exchange transactions.

 

(b)The Company acknowledges that the Custodian, any sub-custodian or any
affiliates of the Custodian or any sub-custodian, involved in any such foreign
exchange transactions may make a margin or generate banking income from foreign
exchange transactions entered into pursuant to this Section for which they shall
not be required to account to the Company.

 

 -12 

 

 

3.8          Collection of Income. The Custodian, its agents or its
sub-custodian shall use reasonable efforts to collect on a timely basis all
income and other payments with respect to the Securities held hereunder to which
the Company shall be entitled, to the extent consistent with usual custom in the
securities custodian business in the United States. Such efforts shall include
collection of interest income, dividends and other payments with respect to
registered domestic securities if, on the record date with respect to the date
of payment by the issuer, the Security is registered in the name of the
Custodian or its nominee (or in the name of its agent or sub-custodian, or their
nominees); and interest income, dividends and other payments with respect to
bearer domestic securities if, on the date of payment by the issuer, such
Securities are held by the Custodian or its sub-custodian or agent; provided,
however, that in the case of Securities held in Street Name, the Custodian shall
use commercially reasonable efforts only to timely collect income. In no event
shall the Custodian’s agreement herein to collect income be construed to
obligate the Custodian to commence, undertake or prosecute any legal
proceedings.

 

3.9Payment of Moneys.

 

(a)Upon receipt of Proper Instructions, which may be standing instructions, the
Custodian shall pay out from the respective Cash Account designated by the
Company (or remit to its agents or its sub-custodian, and direct them to pay
out) moneys of the Company on deposit therein in the following cases:

 

(i)upon the purchase of Securities for the Company pursuant to such Proper
Instructions; and such purchase may, unless and except to the extent otherwise
directed by Proper Instructions, be carried out by the Custodian:

 

(A)in accordance with the customary or established practices and procedures in
the jurisdiction or market where the transactions occur, including delivering
money to the seller thereof or to a dealer therefor (or any agent for such
seller or dealer) against expectation of receiving later delivery of such
securities; or

 

(B)in the case of a purchase effected through a Securities System, in accordance
with the rules governing the operation of such Securities System;

 

(ii)for the purchase or sale of foreign exchange or foreign exchange agreements
for the account of the Company, including transactions executed with or through
the Custodian, its agents or its sub-custodian, as contemplated by Section 3.8
above; and

 

 -13 

 

 

(iii)for any other purpose directed by the Company, but only upon receipt of
Proper Instructions specifying the amount of such payment, and naming the Person
or Persons to whom such payment is to be made.

 

(b)At any time or times, the Custodian shall be entitled to pay (i) itself from
any of the Cash Accounts, whether or not in receipt of express direction or
instruction from the Company, any amounts due and payable to it pursuant to
Section 8 hereof, and (ii) as otherwise permitted by Section 7.5, 9.4 or Section
12.5 below; provided, however, that in each case (i) the Custodian shall have
first invoiced or billed the Company for such amounts and the Company shall have
failed to pay such amounts within thirty (30) days after the date of such
invoice or bill, and (ii) all such payments shall be regularly accounted for to
the Company.

 

3.10          Proxies. The Custodian will, with respect to the Securities held
hereunder, use reasonable efforts to cause to be promptly executed by the
registered holder of such Securities proxies received by the Custodian from its
agents or its sub-custodian or from issuers of the Securities being held for the
Company, without indication of the manner in which such proxies are to be voted,
and upon receipt of Proper Instructions shall promptly deliver to the applicable
issuer such proxies relating to such Securities. In the absence of such Proper
Instructions, or in the event that such Proper Instructions are not received in
a timely fashion, except to the extent otherwise expressly provided herein, the
Custodian shall be under no duty to act with regard to such proxies.
Notwithstanding the above, neither Custodian nor any nominee of Custodian shall
vote any of the Securities held hereunder by or for the account of the Company,
except in accordance with Proper Instructions.

 

3.11          Communications Relating to Securities. The Custodian shall
transmit promptly to the Company all written information (including proxies,
proxy soliciting materials, notices, pendency of calls and maturities of
Securities and expirations of rights in connection therewith) received by the
Custodian, from its agents or its sub-custodian or from issuers of the
Securities being held for the Company. The Custodian shall have no obligation or
duty to exercise any right or power, or otherwise to preserve rights, in or
under any Securities unless and except to the extent it has received timely
Proper Instruction from the Company in accordance with the next sentence. The
Custodian will not be liable for any untimely exercise of any right or power in
connection with Securities at any time held by the Custodian, its agents or
sub-custodian unless:

 

(i)the Custodian has received Proper Instructions with regard to the exercise of
any such right or power; and

 

(ii)the Custodian, or its agents or sub-custodian are in actual possession of
such Securities,

 

in each case, at least three (3) Business Days prior to the date on which such
right or power is to be exercised. It will be the responsibility of the Company
to notify the Custodian of the Person to whom such communications must be
forwarded under this Section.

 

 -14 

 

 

3.12          Records. The Custodian shall create and maintain complete and
accurate records relating to its activities under this Agreement with respect to
the Securities, cash or other property held for the Company under this
Agreement, as required by Section 31 of the 1940 Act, and Rules 31a-1 and 32a-2
thereunder. To the extent that the Custodian, in its sole opinion, is able to do
so, the Custodian shall provide assistance to the Company (at the Company’s
reasonable request made from time to time) by providing sub- certifications
regarding certain of its services performed hereunder to the Company in
connection with the Company’s certification requirements pursuant to the
Sarbanes- Oxley Act of 2002, as amended. All such records shall be the property
of the Company and shall at all times during the regular business hours of the
Custodian be open for inspection by duly authorized officers, employees or
agents of the Company (including its independent public accountants) and
employees and agents of the Securities and Exchange Commission, upon reasonable
request and prior notice and at the Company’s expense. The Custodian shall, at
the Company’s request, supply the Company with a tabulation of Securities owned
by the Company and held by the Custodian and shall, when requested to do so by
the Company and for such compensation as shall be agreed upon between the
Company and the Custodian, include, to the extent applicable, the certificate
numbers in such tabulations, to the extent such information is available to the
Custodian.

 

3.13Custody of Subsidiary Securities.

 

(a)At the request of the Company, with respect to each Subsidiary identified to
the Custodian by the Company, there shall be established at the Custodian a
segregated trust account to which the Custodian shall deposit and hold any
Subsidiary Securities (other than Loans) received by it pursuant to this
Agreement, which account shall be designated the “[INSERT NAME OF SUBSIDIARY]
Securities Account” (the “Subsidiary Securities Account”).

 

(b)At the request of the Company, with respect to each Subsidiary identified to
the Custodian by the Company, there shall be established at the Custodian a
segregated trust account to which the Custodian shall deposit and hold any
Proceeds received by it from time to time from or with respect to Subsidiary
Securities or other Proceeds, which account shall be designated the “[INSERT
NAME OF SUBSIDIARY] Cash Proceeds Account” (the “Subsidiary Cash Account”).

 

(c)To the maximum extent possible, the provisions of this Agreement regarding
Securities of the Company, the Securities Account and the Cash Accounts shall be
applicable to any Subsidiary Securities, cash and other investment assets,
Subsidiary Securities Account and Subsidiary Cash Account, respectively. The
parties hereto agree that the Company shall notify the Custodian in writing as
to the establishment of any Subsidiary as to which the Custodian is to serve as
custodian pursuant to the terms of this Agreement; and identify in writing any
accounts the Custodian shall be required to establish for such Subsidiary as
herein provided.

 

 -15 

 

 

3A.DUTIES OF DOCUMENT CUSTODIAN

 

(a)With respect to Loans, Required Loan Documents and other Underlying Loan
Documents shall be delivered to the Custodian in its role as, and at the address
identified for, the Document Custodian. All Required Loan Documents shall be
held in safekeeping by the Document Custodian, individually segregated from the
securities and investments of any other Person and marked so as to clearly
identify them as the property of the Company in a manner consistent with Rule
17f-1 under the 1940 Act and as set forth in this Agreement.

 

(b)In connection with its acquisition of a Loan or other delivery of a Security
constituting a Loan, the Company shall deliver or cause to be delivered to the
Document Custodian the Required Loan Documents, including the Loan Checklist.

 

(c)For the avoidance of doubt, the Document Custodian shall have no obligation
to review or monitor any Required Loan Documents or other Underlying Loan
Documents but shall only be required to hold those Required Loan Documents or
other Underlying Loan Documents received by it in accordance with this
Agreement. For avoidance of doubt, all rights, protections, indemnities and
immunities provided in this Agreement in favor of the Custodian shall also apply
to the Document Custodian.

 

4.REPORTING

 

(a)The Custodian shall render to the Company a monthly report of (i) all
deposits to and withdrawals from the Cash Accounts during the month, and the
outstanding balance (as of the last day of the preceding monthly report and as
of the last day of the subject month) and (ii) an itemized statement of the
Securities held pursuant to this Agreement as of the end of each month, all
transactions in the Securities during the month, as well as a list of all
Securities transactions that remain unsettled at that time, and (iii) such other
matters as the parties may agree from time to time.

 

(b)For each Business Day, the Custodian shall render to the Company a daily
report of (i) all deposits to and withdrawals from the Cash Accounts for such
Business Day and the outstanding balance as of the end of such Business Day, and
(ii) a report of settled trades of Securities for such Business Day.

 

(c)The Custodian shall have no duty or obligation to undertake any market
valuation of the Securities under any circumstance.

 

 -16 

 

 

(d)The Custodian shall provide the Company, promptly upon request, with such
reports as are reasonably available to it and as the Company may reasonably
request from time to time, concerning the internal accounting controls,
including procedures for safeguarding securities which are employed by the
Custodian and the financial strength of the Custodian.

 

5.DEPOSIT IN U.S. SECURITIES SYSTEMS

 

The Custodian may deposit and/or maintain Securities in a Securities System
within the United States in accordance with applicable Federal Reserve Board and
Securities and Exchange Commission rules and regulations, including Rule 17f-4
under the 1940 Act, and subject to the following provisions:

 

(a)The Custodian may keep domestic Securities in a U.S. Securities System;
provided that such Securities are represented in an account of the Custodian in
the U.S. Securities System which shall not include any assets of the Custodian
other than assets held by it as a fiduciary, custodian or otherwise for
customers;

 

(b)The records of the Custodian with respect to Securities which are maintained
in a U.S. Securities System shall identify by book-entry those Securities
belonging to the Company;

 

(c)The Custodian shall provide to the Company copies of all notices received
from the U.S. Securities System of transfers of Securities for the account of
the Company; and

 

(d)Anything to the contrary in this Agreement notwithstanding, the Custodian
shall not be liable to the Company for any direct loss, damage, cost, expense,
liability or claim to the Company resulting from use of any U.S. Securities
System (other than to the extent resulting from the gross negligence or willful
misconduct of the Custodian itself, or from failure of the Custodian to enforce
effectively such rights as it may have against the U.S. Securities System).

 

6.[RESERVED.]

 

7.CERTAIN GENERAL TERMS

 

7.1          No Duty to Examine Underlying Instruments. Nothing herein shall
obligate the Custodian to review or examine the terms of any underlying
instrument, certificate, credit agreement, indenture, loan agreement, promissory
note, or other financing document evidencing or governing any Security to
determine the validity, sufficiency, marketability or enforceability of any
Security (and shall have no responsibility for the genuineness or completeness
thereof), or otherwise.

 

7.2          Resolution of Discrepancies. In the event of any discrepancy
between the information set forth in any report provided by the Custodian to the
Company and any information contained in the books or records of the Company,
the Company shall promptly notify the Custodian thereof and the parties shall
cooperate to diligently resolve the discrepancy.

 

 -17 

 

 

 

7.3          Improper Instructions. Notwithstanding anything herein to the
contrary, the Custodian shall not be obligated to take any action (or forebear
from taking any action), which it reasonably determines to be contrary to the
terms of this Agreement or applicable law. In no instance shall the Custodian be
obligated to provide services on any day that is not a Business Day.

 

7.4Proper Instructions

 

(a)The Company will give written notice to the Custodian, in forms acceptable to
the Custodian, specifying the names and specimen signatures of persons
authorized to give Proper Instructions (collectively, “Authorized Persons” and
each is an “Authorized Person”) on its behalf, which notice shall be signed by
any two Authorized Persons of the Company, previously certified to the
Custodian. The Custodian shall be entitled to rely upon the identity and
authority of such persons until it receives written notice from an Authorized
Person of the Company to the contrary. The initial Authorized Persons of the
Company are set forth on Schedule B attached hereto and made a part hereof (as
such Schedule B may be modified from time to time by written notice from the
Company to the Custodian); and the Company hereby represents and warrants that
the true and accurate specimen signatures of such initial Authorized Persons are
set forth on Schedule B. If such persons elect to give the Custodian email or
facsimile instructions (or instructions by a similar electronic method) and the
Custodian in its discretion elects to act upon such instructions, the
Custodian’s reasonable understanding of such instructions shall be deemed
controlling. The Custodian shall not be liable for any losses, costs or expenses
arising directly or indirectly from the Custodian’s reliance upon and compliance
with such instructions. Any persons providing such instructions or directions
agrees to assume all risks arising out of the use of such electronic methods to
submit instructions and directions to the Custodian, including without
limitation the risk of the Custodian acting on unauthorized instructions, and
the risk of interception and misuse by third parties.

 

(b)The Custodian shall have no responsibility or liability to the Company (or
any other person or entity), and shall be indemnified and held harmless by the
Company, in the event that a subsequent written confirmation of an oral
instruction fails to conform to the oral instructions received by the Custodian.
The Custodian shall not have an obligation to act in accordance with purported
instructions to the extent that they conflict with applicable law or
regulations, local market practice or the Custodian’s operating policies and
practices. The Custodian shall not be liable for any loss resulting from a delay
while it obtains clarification of any Proper Instructions.

 

7.5          Actions Permitted Without Express Authority. The Custodian may, at
its discretion, without express authority from the Company:

 

 -18 

 



 

(a)          make payments to itself as described in or pursuant to Section
3.9(b), or to make payments to itself or others for minor expenses of handling
securities or other similar items relating to its duties under this Agreement;
provided that (i) the Custodian shall have first invoiced or billed the Company
for such amounts and the Company shall have failed to pay such amounts within
thirty (30) days after the date of such invoice or bill, and (ii) all such
payments shall be regularly accounted for to the Company;

 

(b)          surrender Securities in temporary form for Securities in definitive
form;

 

(c)          endorse for collection cheques, drafts and other negotiable
instruments; and

 

(d)          in general attend to all nondiscretionary details in connection
with the sale, exchange, substitution, purchase, transfer and other dealings
with the securities and property of the Company.

 

7.6          Evidence of Authority. The Custodian shall be protected in acting
upon any instructions, notice, request, consent, certificate, instrument or
paper reasonably believed by it to be genuine and to have been properly executed
or otherwise given by or on behalf of the Company by an Authorized Person. The
Custodian may receive and accept a certificate signed by any Authorized Person
as conclusive evidence of:

 

(a)          the authority of any person to act in accordance with such
certificate; or

  

(b)          any determination or action by the Company as described in such
certificate,

 

and such certificate may be considered as in full force and effect until receipt
by the Custodian of written notice to the contrary from an Authorized Person.

 

7.7          Receipt of Communications. Any communication received by the
Custodian on a day which is not a Business Day or after 3:30 p.m., Eastern time
(or such other time as is agreed by the Company and the Custodian from time to
time), on a Business Day will be deemed to have been received on the next
Business Day (but in the case of communications so received after 3:30 p.m.,
Eastern time, on a Business Day the Custodian will use its best efforts to
process such communications as soon as possible after receipt).

 

8.           COMPENSATION OF CUSTODIAN

 

8.1          Fees. The Custodian shall be entitled to compensation for its
services in accordance with the terms of that certain fee letter dated November
12, 2015, between the Company and the Custodian.

 



 -19 

 

 

8.2          Expenses. The Company agrees to pay or reimburse to the Custodian
upon its request from time to time all costs, disbursements, advances, and
expenses (including reasonable fees and expenses of legal counsel) incurred, and
any disbursements and advances made (including any account overdraft resulting
from any settlement or assumed settlement, provisional credit, chargeback,
returned deposit item, reclaimed payment or claw-back, or the like), in
connection with the preparation or execution of this Agreement, or in connection
with the transactions contemplated hereby or the administration of this
Agreement or performance by the Custodian of its duties and services under this
Agreement, from time to time (including costs and expenses of any action deemed
necessary by the Custodian to collect any amounts owing to it under this
Agreement).

 

9.           RESPONSIBILITY OF CUSTODIAN

 

9.1          General Duties. The Custodian shall have no duties, obligations or
responsibilities under this Agreement or with respect to the Securities or
Proceeds except for such duties as are expressly and specifically set forth in
this Agreement, and the duties and obligations of the Custodian shall be
determined solely by the express provisions of this Agreement. No implied
duties, obligations or responsibilities shall be read into this Agreement
against, or on the part of, the Custodian.

 

9.2          Instructions

 

(a)          The Custodian shall be entitled to refrain from taking any action
unless it has such instruction (in the form of Proper Instructions) from the
Company as it reasonably deems necessary, and shall be entitled to require, upon
notice to the Company, that Proper Instructions to it be in writing. The
Custodian shall have no liability for any action (or forbearance from action)
taken pursuant to the Proper Instruction of the Company.

 

(b)          Whenever the Custodian is entitled or required to receive or obtain
any communications or information pursuant to or as contemplated by this
Agreement, it shall be entitled to receive the same in writing, in form, content
and medium reasonably acceptable to it and otherwise in accordance with any
applicable terms of this Agreement; and whenever any report or other information
is required to be produced or distributed by the Custodian it shall be in form,
content and medium reasonably acceptable to it and the Company and otherwise in
accordance with any applicable terms of this Agreement.

 

9.3          General Standards of Care. Notwithstanding any terms herein
contained to the contrary, the acceptance by the Custodian of its appointment
hereunder is expressly subject to the following terms, which shall govern and
apply to each of the terms and provisions of this Agreement (whether or not so
stated therein):

 

 -20 

 

 

(a)          The Custodian may rely on (and shall be protected in acting or
refraining from acting in reliance upon) any written notice, instruction,
statement, certificate, request, waiver, consent, opinion, report, receipt or
other paper or document furnished to it (including any of the foregoing provided
to it by electronic means), not only as to its due execution and validity, but
also as to the truth and accuracy of any information therein contained, which it
in good faith believes to be genuine and signed or presented by the proper
person (which in the case of any instruction from or on behalf of the Company
shall be an Authorized Person); and the Custodian shall be entitled to presume
the genuineness and due authority of any signature appearing thereon. The
Custodian shall not be bound to make any independent investigation into the
facts or matters stated in any such notice, instruction, statement, certificate,
request, waiver, consent, opinion, report, receipt or other paper or document;
provided, however, that, if the form thereof is specifically prescribed by the
terms of this Agreement, the Custodian shall examine the same to determine
whether it substantially conforms on its face to such requirements hereof.

 

(b)          Neither the Custodian nor any of its directors, officers or
employees shall be liable to anyone for any error of judgment, or for any act
done or step taken or omitted to be taken by it (or any of its directors,
officers of employees), or for any mistake of fact or law, or for anything which
it may do or refrain from doing in connection herewith, unless such action or
inaction constitutes gross negligence, willful misconduct or bad faith on its
part and in breach of the terms of this Agreement. The Custodian shall not be
liable for any action taken by it in good faith and reasonably believed by it to
be within powers conferred upon it, or taken by it pursuant to any direction or
instruction by which it is governed hereunder, or omitted to be taken by it by
reason of the lack of direction or instruction required hereby for such action.
The Custodian shall not be under any obligation at any time to ascertain whether
the Company is in compliance with the 1940 Act, the regulations thereunder, or
the Company’s investment objectives and policies then in effect.

 

(c)          In no event shall the Custodian be liable for any indirect,
special, consequential or punitive damages (including lost profits) whether or
not it has been advised of the likelihood of such damages.

 

(d)          The Custodian may consult with, and obtain advice from, legal
counsel selected in good faith with respect to any question as to any of the
provisions hereof or its duties hereunder, or any matter relating hereto, and
the written opinion or advice of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by the Custodian in good faith in accordance with the opinion and directions of
such counsel; the reasonable cost of such services shall be reimbursed pursuant
to Section 8.2 above.

 

(e)          The Custodian shall not be deemed to have notice of any fact, claim
or demand with respect hereto unless actually known by an officer working in its
Corporate Trust Services group and charged with responsibility for administering
this Agreement or unless (and then only to the extent received) in writing by
the Custodian at the applicable address(es) as set forth in Section 15 and
specifically referencing this Agreement.

 

 -21 

 

 

(f)          No provision of this Agreement shall require the Custodian to
expend or risk its own funds, or to take any action (or forbear from action)
hereunder which might in its judgment involve any expense or any financial or
other liability unless it shall be furnished with acceptable indemnification.
Nothing herein shall obligate the Custodian to commence, prosecute or defend
legal proceedings in any instance, whether on behalf of the Company or on its
own behalf or otherwise, with respect to any matter arising hereunder, or
relating to this Agreement or the services contemplated hereby.

 

(g)          The permissive right of the Custodian to take any action hereunder
shall not be construed as duty.

 

(h)          The Custodian may act or exercise its duties or powers hereunder
through agents (including, for avoidance of doubt, sub-custodians) or attorneys,
and the Custodian shall not be liable or responsible for the actions or
omissions of any such agent or attorney (i) appointed with the Company’s prior
written consent specifically acknowledging such limitation of liability and (ii)
maintained with reasonable due care.

 

(i)          All indemnifications contained in this Agreement in favor of the
Custodian shall survive the termination of this Agreement or earlier resignation
or removal of the Custodian.

 

9.4          Indemnification; Custodian’s Lien.

 

(a)          The Company shall and does hereby indemnify and hold harmless each
of the Custodian for and from any and all costs and expenses (including
reasonable attorney’s fees and expenses), and any and all losses, damages,
claims and liabilities, that may arise, be brought against or incurred by the
Custodian, whether direct, indirect or consequential, as a result of or arising
from or in any way relating to any claim, demand, suit, action or proceeding
(including any inquiry or investigation) by any person, including without
limitation the Company or any Subsidiary, and any advances or disbursements made
by the Custodian (including in respect of any Account overdraft, returned
deposit item, chargeback, provisional credit, settlement or assumed settlement,
reclaimed payment, claw- back or the like), as a result of, relating to, or
arising out of this Agreement, or the administration or performance of the
Custodian’s duties hereunder, or the relationship between the Company
(including, for the avoidance of doubt, any Subsidiary) and the Custodian
created hereby, other than such liabilities, losses, damages, claims, costs and
expenses as are directly caused by the Custodian’s action or inaction
constituting gross negligence or willful misconduct.

 



 -22 

 

 

(b)          If the Company requires the Custodian, its affiliates, subsidiaries
or agents, to advance cash or securities for any purpose (including but not
limited to securities settlements, foreign exchange contracts and assumed
settlement) or in the event that the Custodian or its nominee shall incur or be
assessed any taxes, charges, expenses, assessments, claims or liabilities in
connection with the performance of this Agreement, except such as may arise from
its or its nominee’s own gross negligent action, grossly negligent failure to
act or willful misconduct, or if the Company fails to compensate or pay the
Custodian pursuant to Section 8.1 or Section 9.4 hereof, any cash at any time
held for the account of the Company shall be security therefor and should the
Company fail to repay the Custodian promptly (or, if specified, within the time
frame provided herein), the Custodian shall be entitled to utilize available
cash to the extent necessary to obtain reimbursement

 

9.5           Force Majeure. Without prejudice to the generality of the
foregoing, the Custodian shall be without liability to the Company for any
damage or loss resulting from or caused by events or circumstances beyond the
Custodian’s reasonable control, including nationalization, expropriation,
currency restrictions, the interruption, disruption or suspension of the normal
procedures and practices of any securities market, power, mechanical,
communications or other technological failures or interruptions, computer
viruses or the like, fires, floods, earthquakes or other natural disasters,
civil and military disturbance, acts of war or terrorism, riots, revolution,
acts of God, work stoppages, strikes, national disasters of any kind, or other
similar events or acts; errors by the Company (including any Authorized Person)
in its instructions to the Custodian; or changes in applicable law, regulation
or orders.

 

10.         SECURITY CODES

 

If the Custodian issues to the Company security codes, passwords or test keys in
order that it may verify that certain transmissions of information, including
Proper Instructions, have been originated by the Company, the Company shall take
all commercially reasonable steps to safeguard any security codes, passwords,
test keys or other security devices which the Custodian shall make available.

 

11.         TAX LAW

 

11.1         Domestic Tax Law. The Custodian shall have no responsibility or
liability for any obligations now or hereafter imposed on the Company, or the
Custodian as custodian of the Securities or the Proceeds, by the tax law of the
United States or any state or political subdivision thereof. The Custodian shall
be kept indemnified by and be without liability to the Company for such
obligations including taxes (but excluding any income taxes assessable in
respect of compensation paid to the Custodian pursuant to this Agreement),
withholding, certification and reporting requirements, claims for exemption or
refund, additions for late payment interest, penalties and other expenses
(including legal expenses) that may be assessed against the Company, or the
Custodian as custodian of the Securities or Proceeds.

 

11.2         [Reserved.]

 

 -23 

 

 

12.          EFFECTIVE PERIOD, TERMINATION

 

12.1         Effective Date. This Agreement shall become effective as of its due
execution and delivery by each of the parties. This Agreement shall continue in
full force and effect until terminated as hereinafter provided. This Agreement
may be terminated by the Custodian or the Company pursuant to Section 12.2.

 

12.2         Termination. This Agreement shall terminate upon the earliest of
(a) occurrence of the effective date of termination specified in any written
notice of termination given by the Company or the Custodian to the other not
later than sixty (60) days prior to the effective date of termination specified
therein, (b) such other date of termination as may be mutually agreed upon by
the parties in writing.

 

12.3         Resignation. The Custodian may at any time resign under this
Agreement by giving not less than sixty (60) days advance written notice thereof
to the Company. The Company may at any time remove the Custodian under this
Agreement by giving not less than sixty (60) days advance written notice thereof
to the Custodian.

 

12.4         Successor. Prior to the effective date of termination of this
Agreement, or the effective date of the resignation or removal of the Custodian,
as the case may be, the Company shall give Proper Instructions to the Custodian
designating a successor Custodian, if applicable. The Custodian shall, upon
receipt of Proper Instruction from the Company (i) deliver directly to the
successor Custodian all Securities (other than Securities held in a Book-Entry
System or Securities Depository) and cash then owned by the Company and held by
the Custodian as custodian, and (ii) transfer any Securities held in a
Book-Entry System or Securities Depository to an account of or for the benefit
of the Company at the successor Custodian, provided that the Company shall have
paid to the Custodian all fees, expenses and other amounts to the payment or
reimbursement of which it shall then be entitled. In addition, the Custodian
shall, at the expense of the Company, transfer to such successor all relevant
books, records, correspondence, and other data established or maintained by the
Custodian under this Agreement (if such form differs from the form in which the
Custodian has maintained the same, the Company shall pay any expenses associated
with transferring the data to such form), and will cooperate in the transfer of
such duties and responsibilities. Upon such delivery and transfer, the Custodian
shall be relieved of all obligations under this Agreement.

 

12.5         Payment of Fees, etc. Upon termination of this Agreement or
resignation or removal of the Custodian, the Company shall pay to the Custodian
such compensation, and shall likewise reimburse the Custodian for its costs,
expenses and disbursements, as may be due as of the date of such termination or
resignation (or removal, as the case may be). All indemnifications in favor of
the Custodian under this Agreement shall survive the termination of this
Agreement, or any resignation or removal of the Custodian.

 

 -24 

 

 

12.6         Final Report. In the event of any resignation or removal of the
Custodian, the Custodian shall provide to the Company a complete final report or
data file transfer of any Confidential Information as of the date of such
resignation or removal.

 

13.          REPRESENTATIONS AND WARRANTIES

 

13.1         Representations of the Company. The Company represents and warrants
to the Custodian that:

 

(a)           it has the power and authority to enter into and perform its
obligations under this Agreement, and it has duly authorized, executed and
delivered this Agreement so as to constitute its valid and binding obligation;
and

 

(b)           in giving any instructions which purport to be “Proper
Instructions” under this Agreement, the Company will act in accordance with the
provisions of its certificate of incorporation and bylaws and any applicable
laws and regulations.

 

13.2         Representations of the Custodian. The Custodian hereby represents
and warrants to the Company that:

 

(a)           it is qualified to act as a custodian pursuant to Sections 17(f)
and 26(a)(1) of the 1940 Act;

 

(b)           it has the power and authority to enter into and perform its
obligations under this Agreement;

 

(c)           it has duly authorized, executed and delivered this Agreement so
as to constitute its valid and binding obligations; and

 

(d)           it maintains business continuity policies and standards that
include data file backup and recovery procedures that comply with all applicable
regulatory requirements.

 

14.         PARTIES IN INTEREST; NO THIRD PARTY BENEFIT

 

This Agreement is not intended for, and shall not be construed to be intended
for, the benefit of any third parties and may not be relied upon or enforced by
any third parties (other than successors and permitted assigns pursuant to
Section 19).

 

15.         NOTICES

 

Any Proper Instructions (to the extent given by hand, mail, courier, electronic
mail or telecopier) shall be given to the following address (or such other
address as either party may designate by written notice to the other party), and
otherwise any notices, approvals and other communications hereunder shall be
sufficient if made in writing and given to the parties at the following address
(or such other address as either of them may subsequently designate by notice to
the other), given by (i) hand, (ii) certified or registered mail, postage
prepaid, (iii) recognized courier or delivery service, or (iv) confirmed by
electronic mail:

 

 -25 

 

 

(a)          if to the Company or any Subsidiary, to

 

GSV Growth Credit Fund Inc.

2925 Woodside Road

Woodside, CA 94062

Attention: Thomas Raterman, Chief Financial Officer

Tel: (312) 552-7167

Email: traterman@gsvfg.com

 

(b)          if to the Custodian (other than in its role as Document Custodian),
to

 

U.S. Bank Global Corporate Trust Services

One Federal Street, 3rd Floor

Boston, MA 02110

Attention: Peter Murphy

Tel: (617) 603-6511

Email: peter.murphy@usbank.com

 

(c)          if to the Custodian solely in its role as Document Custodian, to

 

U.S. Bank National Association

1719 Otis Way

Mail Code: Ex – SC – FLOR

Florence, South Carolina 29501

Attention: Steven Garrett

Ref: GSV Growth Credit Fund Inc.

Fax: (843) 673-0162

 

16.         CHOICE OF LAW AND JURISDICTION

 

This Agreement shall be construed, and the provisions thereof interpreted under
and in accordance with and governed by the laws of the State of New York for all
purposes (without regard to its choice of law provisions); except to the extent
such laws are inconsistent with federal securities laws, including the 1940 Act,
in which case such federal securities laws shall govern. The Custodian and the
Company each waive, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this agreement, any other agreement or the transactions contemplated hereby.

 

 -26 

 

 

17.         ENTIRE AGREEMENT; COUNTERPARTS

 

17.1         Complete Agreement. This Agreement constitutes the complete and
exclusive agreement of the parties with regard to the matters addressed herein
and supersedes and terminates, as of the date hereof, all prior agreements or
understandings, oral or written, between the parties to this Agreement relating
to such matters.

 

17.2         Counterparts. This Agreement may be executed in any number of
counterparts and all counterparts taken together shall constitute one and the
same instrument.

 

17.3         Facsimile Signatures. The exchange of copies of this Agreement and
of signature pages by facsimile transmission or pdf shall constitute effective
execution and delivery of this Agreement as to the parties and may be used in
lieu of the original Agreement for

all purposes. Signatures of the parties transmitted by facsimile or pdf shall be
deemed to be their original signatures for all purposes.

 

18.         AMENDMENT; WAIVER

 

18.1         Amendment. This Agreement may not be amended except by an express
written instrument duly executed by each of the Company, the Custodian and the
Document Custodian.

 

18.2         Waiver. In no instance shall any delay or failure to act be deemed
to be or effective as a waiver of any right, power or term hereunder, unless and
except to the extent such waiver is set forth in an express written instrument
signed by the party against whom it is to be charged.

 

19.         SUCCESSOR AND ASSIGNS

 

19.1         Successors Bound. The covenants and agreements set forth herein
shall be binding upon and inure to the benefit of each of the parties and their
respective successors and permitted assigns. Neither party shall be permitted to
assign their rights under this Agreement without the written consent of the
other party; provided, however, that the foregoing shall not limit the ability
of the Custodian to delegate certain duties or services to or perform them
through agents or attorneys appointed with due care as expressly provided in
this Agreement.

 

19.2         Merger and Consolidation. Any corporation or association into which
the Custodian may be merged or converted or with which it may be consolidated,
or any corporation or association resulting from any merger, conversion or
consolidation to which the Custodian shall be a party, or any corporation or
association to which the Custodian transfers all or substantially all of its
corporate trust business, shall be the successor of the Custodian hereunder, and
shall succeed to all of the rights, powers and duties of the Custodian
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto.

 

 -27 

 

 

20.         SEVERABILITY

 

The terms of this Agreement are hereby declared to be severable, such that if
any term hereof is determined to be invalid or unenforceable, such determination
shall not affect the remaining terms.

 

21.         REQUEST FOR INSTRUCTIONS

 

If, in performing its duties under this Agreement, the Custodian is required to
decide between alternative courses of action, the Custodian may (but shall not
be obliged to) request written instructions from the Company as to the course of
action desired by it. If the Custodian does not receive such instructions within
two (2) Business Days after it has requested them, the Custodian may, but shall
be under no duty to, take or refrain from taking any such courses of action. The
Custodian shall act in accordance with instructions received from the Company in
response to such request after such two-Business Day period except to the extent
it has already taken, or committed itself to take, action inconsistent with such
instructions.

 

22.         OTHER BUSINESS

 

Nothing herein shall prevent the Custodian or any of its affiliates from
engaging in other business, or from entering into any other transaction or
financial or other relationship with, or receiving fees from or from rendering
services of any kind to the Company or any other Person. Nothing contained in
this Agreement shall constitute the Company and/or the Custodian (and/or any
other Person) as members of any partnership, joint venture, association,
syndicate, unincorporated business or similar assignment as a result of or by
virtue of the engagement or relationship established by this Agreement.

 

23.         REPRODUCTION OF DOCUMENTS

 

This Agreement and all schedules, exhibits, attachments and amendment hereto may
be reproduced by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process. The parties hereto each agree that any
such reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
production shall likewise be admissible in evidence.

 

24.         ACQUISITION OF FOREIGN SECURITIES

 

The Custodian acknowledges that, upon the Company’s written notice to the
Custodian of its anticipated acquisition of any foreign securities to be held
pursuant to this Agreement, the Company and the Custodian will negotiate in good
faith to amend this Agreement to reflect the holding of such foreign securities
pursuant to this Agreement, including with respect to provisions that may be
required by law for a business development company.

 

 -28 

 

 

25.          MISCELLANEOUS

 

The Company acknowledges receipt of the following notice:

 

“ IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.

 

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify
and record information that identifies each person who opens an account. For a
non-individual person such as a business entity, a charity, a trust or other
legal entity the

Custodian will ask for documentation to verify its formation and existence as a
legal entity. The Custodian may also ask to see financial statements, licenses,
identification and authorization documents from individuals claiming authority
to represent the entity or other relevant documentation.”

 

[PAGE INTENTIONALLY ENDS HERE. SIGNATURES APPEAR ON NEXT PAGE.]

 

 -29 

 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
and delivered by a duly authorized officer, intending the same to take effect as
of the date first written above.

 

  GSV GROWTH CREDIT FUND INC.   as the Company         By:     Name:  David
Spreng   Title: Chief Executive Officer      

U.S. BANK NATIONAL ASSOCIATION,

as the Custodian

        By:     Name:   Title:      

U.S. BANK NATIONAL ASSOCIATION,

as the Document Custodian

        By:     Name:   Title:

 

[Signature Page to Custody Agreement]

 

 

 

 

SCHEDULE A

 

(Trade Confirmation)

 

[See Attached.]

 

 

 

 

SCHEDULE B

 

CERTIFICATE OF AUTHORIZED PERSONS

 

Each of the undersigned hereby certifies that he/she is the duly elected and
acting Chief Executive Officer and Chief Financial Officer, respectively, of GSV
Growth Credit Fund Inc. (the “Company”), and further certifies that the
following officers or employees of the Company have been duly authorized to
deliver Proper Instructions to the Custodian pursuant to the Agreement between
the Company and Custodian, dated November , 2016, and that the signatures
appearing opposite their names are true and correct:

 

          David Spreng   Chief Executive Officer   Signature                    
Thomas Raterman   Chief Financial Officer   Signature                     Name  
Title   Signature                     Name   Title   Signature                  
  Name   Title   Signature                     Name   Title   Signature        
            Name   Title   Signature

 

This certificate supersedes any certificate of Authorized Persons you may
currently have on file.

 

  By:     Title: Chief Executive Officer   Date:         By:     Title: Chief
Financial Officer   Date:

 

 

 

 

SCHEDULE C

 

Persons Authorized to Confirm Instructions by call-back

 

The following persons are authorized by the Company to confirm instructions to
the Custodian:

 

Name   Telephone Number   Email David Spreng   (415) 640-2902  
dspreng@gsvgc.com Thomas Raterman   (312) 552-7167   Traterman@gsvgc.com

 

 

